PER CURIAM.
Upon the reargument of this appeal the opinions of all the Justices of the court remain unchanged. It appears to the majority, Mr. Justice GIEGERICH dissenting, that the policies covered the pay roll of all the employés at the plant- of the defendant at 43 and 45 Wooster street, and that in view of all the circumstances this plant includes the executive offices situated in the rear of 41 Wooster street. It appears, therefore, that the plaintiff is entitled to a premium based upon the pay roll of the employés at 41, 43, and 45 Wooster street.
In accordance with the opinions of the court heretofore filed, the judgment appealed from should be reversed, and judgment directed for the plaintiff for the amount of the premiums based on the pay rolls according to the stipulation of the .parties made at the trial, and the judgment directed upon the original argument should be modified to that extent. Settle form of order on notice.